        Case 1:20-cv-00186-SAB Document 15 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
                                          FRESNO DIVISION
10

11   CAROLYN BROWN, et al.,                            Case No.: 1:20-cv-00186-SAB
12                         Plaintiff,                  ORDER RE STIPULATION FOR ENTRY
                                                       OF CLAWBACK ORDER PURSUANT TO
13           vs.                                       FRE 502
14   PROPERTY AND CASUALTY INSURANCE
     COMPANY OF HARTFORD, et al.,    (ECF No. 14)
15
                           Defendants.
16

17          Federal Rule of Evidence 502(d) authorizes the Court to enter an order providing that any
18   applicable privilege or protection is not waived by inadvertent disclosure connected with the
19   litigation pending before the court. Pursuant to the stipulation of the parties, and good cause
20   appearing, IT IS HEREBY ORDERED, pursuant to Federal Rule of Evidence 502, that:
21          1.     The inadvertent disclosure, in oral or written form, of any information which
22                 would otherwise be protected by Federal Rule of Evidence 501, Federal Rule of
23                 Evidence 502, or Division 8 (commencing at section 900) of the California
24                 Evidence Code, shall not operate as a waiver of the applicable privilege or the
25                 work-product protection.
26          2.     Pursuant to Federal Rule of Evidence 502(d), any disclosure protected by this
27                 Order also is not a waiver of the applicable privileges or work-product protection
28                 in any other Federal or State proceeding.


                                                  –1–
        Case 1:20-cv-00186-SAB Document 15 Filed 05/14/20 Page 2 of 2

 1            3.      Should counsel for any party or any party receive a document which he or she
 2                    reasonably believes contains material protected by a privilege under Federal Rule
 3                    of Evidence 501, Federal Rule of Evidence 502, or Division 8 (commencing at
 4                    section 900) of the California Evidence Code, counsel shall immediately notify
 5                    counsel for the holder of the privilege and shall return all copies of the document
 6                    upon request, without waiving the receiving party’s right to seek an order from the
 7                    Court that the document(s) in question are discoverable. Notwithstanding the
 8                    foregoing, if the receiving party believes it has reasonable grounds to seek an order
 9                    that the document(s) in question are discoverable, it may retain one copy solely for
10                    purposes, and for the duration, of the effort to seek such an order.
11            4.      Should counsel for any party or any party discover that it has produced a
12                    document(s) protected by privilege that she or he reasonably believes has been
13                    inadvertently produced, he or she shall immediately notify counsel for all other
14                    parties and request return of the document(s).
15

16   IT IS SO ORDERED.
17   Dated:        May 13, 2020
18                                                        UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27
28



                                                      –2–
